Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A)	Claims 13, 17-20, 22, and 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-12 of US Patent No. 10728385 B2 in view of Mullis (US 2005/0117730 A1). 
Pending application 17/170239
US Patent No. 10728385 B2
13. A ring suppression telephony system comprising: a telephony device; a processor communicatively coupled to the telephony device; one or more non-transitory memories communicatively coupled to the processor; and machine readable instructions stored in at least one non- transitory memory of the one or more non-transitory memories that cause receiving a call with a calling line identity (CLI) , search one or more contacts, calling telephony numbers, or combinations thereof stored in at least one of the one or more non-transitory memories for a match to the CLI; and upon failure to find the match, engage a ring suppression mode to programmatically override a ringing mode of the telephony device prior to presenting the call, wherein the telephony device is configured to permit answering the call without ringing the device in the ring suppression mode.
A system, comprising: a telephony device configured to: receive an 
incoming call that includes a calling line identity (CLI);  search contacts in 
an address book stored on the telephony device for a match to the CLI;  
programmatically suppress ringing when the search fails to find the match, 

would otherwise occur without being programmatically suppressed by the 
telephony device;  and continue to present the CLI of the incoming call on a 
telephony display of the telephony device, thereby permitting a recipient of 
the incoming call to view the CLI, without ringing.


The claim of patent application encompass the same subject matter except engage a ring suppression mode to programmatically override a ringing mode of the telephony device prior to presenting the call, wherein the telephony device is configured to permit answering the call without ringing the device in the ring suppression mode.

Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to implement US 2005/0117730 A1 because it was notoriously well known to provide a system or method for performing ring suppression using Do Not Disturb function.  
Nonetheless, the removal of said limitation from claim 13 of current application made this claim as a broader version of claim 1 US Patent No. 10728385 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before Un re Karlson (COPA) 136 USPO 184 (1963)), claim 1 of US Patent No. 10728385 B2 and claim 13 of the current application is not patentably distinct from each other.

US Patent No. 10728385 B2.
C)	Claim 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of US Patent No. 10728385 B2 in view of Mullis (US 2005/0117730 A1).
The claim of patent application encompass the same subject matter except engaging a ring suppression mode to programmatically override a ringing mode of the telephony device prior to presenting the call, wherein the telephony device is configured to permit answering the call without ringing the device in the ring suppression mode.
In the same field of endeavor, Mullis teaches engaging a ring suppression mode to programmatically override a ringing mode of the telephony device prior to presenting the call, wherein the telephony device is configured to permit answering the call without ringing the device in the ring suppression mode (Mullis, ¶0084 and ¶0197, comparing/matching the identifier of the calling party and if one the identifier is recognized allowing for the call to be connected and if not invoke or engage in ring suppressed service to send calling party information such as calling party number (i.e. presenting the call) to called party without ringing the phone and allowing or permitting the talk path to the subscriber’s line; therefore device is answering the call without ringing the device in ring suppress service; also note ¶0194, Do Not Disturb “ON” mode programmatically override a ringing mode of the device). 
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to implement US 2005/0117730 A1 because it was notoriously 
Nonetheless, the removal of said limitation from claim 22 of current application made this claim as a broader version of claim 7 US Patent No. 10728385 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before Un re Karlson (COPA) 136 USPO 184 (1963)), claim 7 of US Patent No. 10728385 B2 and claim 22 of the current application is not patentably distinct from each other.
D)	Claims 26-29 of instant application correspond to claims 8-12 of allowed US Patent No. 10728385 B2.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

A)	Claims 13-20, 22-29, and 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silver (US 7352854 B1) in view of Mullis (US 2005/0117730 A1). 
	As per claim 13, Silver teaches a ring suppression telephony system (Silver, Col.10, line 16, call waiting suppression communication system) comprising: a telephony device (Silver, Col.10, line 29, device 100); a processor (Silver, Col.8, line 14, processor 104) communicatively coupled to the telephony device;  one or more non-transitory memories communicatively coupled to the processor (Silver, Col.7, line 63, computer readable medium (i.e. memory 106)); and machine readable instructions stored in at least one non- transitory memory of the one or more non-transitory memories (Silver, Col.8, line 6, programs or instructions stored in the computer readable medium) that cause the ring suppression telephony system to perform at least the following when executed by the processor: 
upon receiving a call with a calling line identity (CLI) (Silver, Col.10, lines 20-25, incoming call is received with incoming line identification (ICLID)), search one or more contacts, calling telephony numbers, or combinations thereof stored in at least one of the one or more non-transitory memories for a match to the CLI (Silver, Col.10, lines 20-31, looking for a match in the call waiting suppression profile (profile includes data such as name of the calling party, phone number, identifier of incoming communication address, or other ICLID information; Col.13, lines 15-25) which is stored in memory 106 for matching the ICLID).

In the same field of endeavor, Mullis teaches upon failure to find the match, engage a ring suppression mode to programmatically override a ringing mode of the telephony device prior to presenting the call, wherein the telephony device is configured to permit answering the call without ringing the device in the ring suppression mode (Mullis, ¶0084 and ¶0197, comparing/matching the identifier of the calling party and if one the identifier is recognized allowing for the call to be connected and if not invoke or engage in ring suppressed service to send calling party information such as calling party number (i.e. presenting the call) to called party without ringing the phone and allowing or permitting the talk path to the subscriber’s line; therefore device is answering the call without ringing the device in ring suppress service; also note ¶0194, Do Not Disturb “ON” mode programmatically override a ringing mode of the device). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporated the call waiting suppression (as taught by Silver) to a method of call reception limiter which prevents calls from ringing the telephone to avoid the unwanted calls to disturb customers (Mullis, ¶0003). 
 	As per claim 14 as applied to claim 13 above, Sliver teaches (ii) permit control of the call presented on the telephony display to one of: Page 2 of 9Application Number: 17/170,239 Attorney Docket:SGK0002NA2/126576-6(a) answer the call; (b) reject the call; or (c) dismiss the call from the telephony display (Col.15, lines 3-9, deciding or 
	However, Sliver does not explicitly teach (i) present the call on a telephony display of the telephony device without ringing the telephony device in the ring suppression mode.
	In the same field of endeavor, Mullis teaches (i) present the call on a telephony display of the telephony device without ringing the telephony device in the ring suppression mode (Mullis, ¶0197, send calling party information such as calling party number (i.e. presenting the call) to called party without ringing the phone in the ring suppress service mode). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporated the call waiting suppression (as taught by Silver) to a method of call reception limiter which prevents calls from ringing the telephone to avoid the unwanted calls to disturb customers (Mullis, ¶0003). 
 	As per claim 15 as applied to claim 13 above, Silver teaches wherein the call from a calling telephony device includes the CLI as at least one CLI associated with the calling telephony device, and the match is between the one or more contacts, calling telephony numbers, or combinations thereof in the non-transitory memory and the CLI of the calling telephony device (Sliver, Col.10, lines 20-32, the call from the calling party’s communication device 310 includes ICLID associated with calling party’s communication device 310 and the match for profile stored in the memory). 


As per claim 17 as applied to claim 15 above, Silver teaches, wherein the CLI is associated with a calling party associated with the calling telephony device (Sliver, Col.10, lines 20-32, the call from the calling party’s includes ICLID or caller ID associated with calling party’s communication device 310). 
 	As per claim 18 as applied to claim 13 above, Silver teaches upon failure to find the match, vibrating the telephony device, forwarding the call to voice mail, or both (Silver, Col.10, line 35 and Col.17, lines 1-2, if no match found call handing option such as routing to voicemail, etc.; also see Col.10, line 42 vibrating alert). 
 	As per claim 19 as applied to claim 13 above, Silver teaches wherein the telephony device is a mobile phone comprising a cellular phone, a satellite phone, or a Wi-Fi phone (Silver, Col.5, line 5, communication device is mobile or wireless phone). 
 	As per claim 20 as applied to claim 13 above Sliver does not explicitly teach wherein the call originates from a device that is one of a voice over Internet Protocol phone and a telephony application.  
	In the same field of endeavor, Mullis teaches wherein the call originates from a device that is one of a voice over Internet Protocol phone and a telephony application
(Mullis, ¶0194, receiving call from device with application). 

As per claim 22, Silver teaches a method, comprising steps of: receiving, by a telephony device, a call with a calling line identity (CLI) (Silver, Col.10, lines 20-25, incoming call is received with incoming line identification (ICLID)); searching one or more contacts, calling telephony numbers, or combinations thereof in a non-transitory memory of the telephony device, for a match to the CLI upon receiving the call (Silver, Col.10, lines 20-31, looking for a match in the call waiting suppression profile (profile includes data such as name of the calling party, phone number, identifier of incoming communication address, or other ICLID information; Col.13, lines 15-25) which is stored in memory 106 for matching the ICLID).
However, Silver does not explicitly teach upon failure to find the match, engaging a ring suppression mode to programmatically override a ringing mode of the telephony device prior to presenting the call, wherein the telephony device is configured to permit answering the call without ringing the device in the ring suppression mode.  
In the same field of endeavor, Mullis teaches upon failure to find the match, engaging a ring suppression mode to programmatically override a ringing mode of the telephony device prior to presenting the call, wherein the telephony device is configured to permit answering the call without ringing the device in the ring suppression mode (Mullis, ¶0084 and ¶0197, comparing/matching the identifier of the calling party and if one the identifier is recognized allowing for the call to be connected and if not invoke or 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporated the call waiting suppression (as taught by Silver) to a method of call reception limiter which prevents calls from ringing the telephone to avoid the unwanted calls to disturb customers (Mullis, ¶0003). 
	As per claim 23 as applied to claim 22 above, Sliver teaches (ii) permitting control of the call presented on the telephony display to one of: Page 2 of 9Application Number: 17/170,239 Attorney Docket:SGK0002NA2/126576-6(a) answer the call; (b) reject the call; or (c) dismiss the call from the telephony display (Col.15, lines 3-9, deciding or control of the incoming call presented to the user either by answering the call or terminating the call).
	However, Sliver does not explicitly teach (i) presenting, by the telephone device, the call on a telephony display of the telephony device without ringing the telephony device in the ring suppression mode.
	In the same field of endeavor, Mullis teaches (i) presenting, by the telephone device, the call on a telephony display of the telephony device without ringing the telephony device in the ring suppression mode (Mullis, ¶0197, send calling party information such as calling party number (i.e. presenting the call) to called party without ringing the phone in the ring suppress service mode). 

 	As per claim 24 as applied to claim 22 above, Silver teaches wherein the call from a calling telephony device includes the CLI as at least one CLI associated with the calling telephony device, and the match is between the one or more contacts, calling telephony numbers, or combinations thereof in the non-transitory memory and the CLI of the calling telephony device (Sliver, Col.10, lines 20-32, the call from the calling party’s communication device 310 includes ICLID associated with calling party’s communication device 310 and the match for profile stored in the memory). 
As per claim 25 as applied to claim 24 above, Silver teaches present the call on a telephony display of the telephony device to view the CLI without ringing the telephony device (Silver, Col.9, lines 1-6, present the incoming call to by displayed to receiving party’s device (i.e. phone’s display) to view the caller ID by deactivating an audible alert; thus without ringing). 
As per claim 26 as applied to claim 24 above, Silver teaches, wherein the CLI is associated with a calling party associated with the calling telephony device (Sliver, Col.10, lines 20-32, the call from the calling party’s includes ICLID or caller ID associated with calling party’s communication device 310). 
 	As per claim 27 as applied to claim 22 above, Silver teaches upon failure to find the match, vibrating the telephony device, forwarding the call to voice mail, or both 
 	As per claim 28 as applied to claim 22 above, Silver teaches wherein the telephony device is a mobile phone comprising a cellular phone, a satellite phone, or a Wi-Fi phone (Silver, Col.5, line 5, communication device is mobile or wireless phone). 
 	As per claim 29 as applied to claim 22 above Sliver does not explicitly teach wherein the call originates from a device that is one of a voice over Internet Protocol phone and a telephony application.  
	In the same field of endeavor, Mullis teaches wherein the call originates from a device that is one of a voice over Internet Protocol phone and a telephony application
(Mullis, ¶0194, receiving call from device with application). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporated the call waiting suppression (as taught by Silver) to a method of call reception limiter which prevents calls from ringing the telephone to avoid the unwanted calls to disturb customers (Mullis, ¶0003). 
As per claim 31, Silver teaches a ring suppression telephony system (Silver, Col.10, line 16, call waiting suppression communication system) comprising: a telephony device (Silver, Col.10, line 29, device 100); a processor (Silver, Col.8, line 14, processor 104) communicatively coupled to the telephony device;  one or more non-transitory memories communicatively coupled to the processor (Silver, Col.7, line 63, computer readable medium (i.e. memory 106)); and machine readable instructions stored in at least one non- transitory memory of the one or more non-transitory memories (Silver, Col.8, line 6, programs or instructions stored in the computer 
receive a call with a calling line identity (CLI) (Silver, Col.10, lines 20-25, incoming call is received with incoming line identification (ICLID)), search one or more contacts, calling telephony numbers, or combinations thereof stored in at least one of the one or more non-transitory memories for a match to the CLI (Silver, Col.10, lines 20-31, looking for a match in the call waiting suppression profile (profile includes data such as name of the calling party, phone number, identifier of incoming communication address, or other ICLID information; Col.13, lines 15-25) which is stored in memory 106 for matching the ICLID); and control the call presented on a telephony display (Col.15, lines 3-9, deciding or control of the incoming call presented to the user either by answering the call or terminating the call).
However, Silver does not explicitly teach upon failure to find the match, engage a ring suppression mode to programmatically override a ringing mode of the telephony device prior to presenting the call, wherein the telephony device is configured to permit answering the call without ringing the device in the ring suppression mode; present the call on a telephony display of the telephony device to view the CLI without ringing.
In the same field of endeavor, Mullis teaches upon failure to find the match, engage a ring suppression mode to programmatically override a ringing mode of the telephony device prior to presenting the call, wherein the telephony device is configured to permit answering the call without ringing the device in the ring suppression mode (Mullis, ¶0084 and ¶0197, comparing/matching the identifier of the calling party and if one the identifier is recognized allowing for the call to be connected and if not invoke or 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporated the call waiting suppression (as taught by Silver) to a method of call reception limiter which prevents calls from ringing the telephone to avoid the unwanted calls to disturb customers (Mullis, ¶0003). 
As per claim 32 as applied to claim 31 above, Sliver teaches (i) permit control of the call presented on the telephony display to one of: Page 2 of 9Application Number: 17/170,239 Attorney Docket:SGK0002NA2/126576-6(a) answer the call; (b) reject the call; or (c) dismiss the call from the telephony display (Col.15, lines 3-9, deciding or control of the incoming call presented to the user either by answering the call or terminating the call).
B)	Claims 21 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silver (US 7352854 B1) in view of Mullis (US 2005/0117730 A1) and further in view of Castro (US 4453041). 
 	As per claim 21 as applied to claim 13 above, Silver in view of Mullis does not explicitly teach, wherein the telephony device is associated with a called party, and the 
	In the same field of endeavor, Castro teaches wherein the telephony device is associated with a called party, and the call is received when the telephony device is not engaged in another call with another telephony device (Castro, Col.9, lines 60-62, called subscriber or party is receiving a call when the phone line of the called party is free; therefore called party is not engaged in another call). 
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporated ring suppress service to a method and apparatus for screening unwanted calls by processing coded information received through a telephone line to prevent disturbing the user and enhancing the user’s convenience.  
As per claim 30 as applied to claim 22 above, Silver in view of Mullis does not explicitly teach, wherein the telephony device is associated with a called party, and the call is received when the telephony device is not engaged in another call with another telephony device. 
	In the same field of endeavor, Castro teaches wherein the telephony device is associated with a called party, and the call is received when the telephony device is not engaged in another call with another telephony device (Castro, Col.9, lines 60-62, called subscriber or party is receiving a call when the phone line of the called party is free; therefore called party is not engaged in another call). 
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporated ring suppress service to a method and 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249.  The examiner can normally be reached on Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643